Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151066(62)(63)(64)(65)                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 151066
                                                                   COA: 317174
                                                                   Oakland CC: 2013-244609-FH
  MICHAEL JEROME CARROLL,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issue is GRANTED. The motion for
  reconsideration of this Court’s September 29, 2015 order is considered, and it is
  DENIED, because it does not appear that the order was entered erroneously. The motion
  for oral argument and the motion to remand are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2016
         d0321
                                                                              Clerk